﻿
1.	 Mr. President, it is an honour to extend to you on behalf of the delegation of Senegal and on my own behalf, our warmest congratulations and best wishes, as well as those of the Government and people of Senegal, on the occasion of your election as President of the thirty-second session of the United Nations General Assembly. We well know your great abilities and your vast experience, and we rely upon them for the success of this important session. In electing you the General Assembly has also paid a tribute to your country and its people for the important role they have played in affirming the policy of non-alignment and in promoting peace and security throughout the world. I can assure you that my delegation will give you its complete support in the discharge of your heavy duties.
2.	On this occasion may I express my whole-hearted gratitude to your predecessor, Mr. Amerasinghe of Sri Lanka, a most talented diplomat and esteemed international personality, for the great services he has rendered our Organization and in particular for the competence and devotion with which he worked on the problems the General Assembly had before it in 1976.
3.	It is also a pleasure for me to pay a tribute to the Secretary-General, Mr. Kurt Waldheim, for his tireless efforts on behalf of the world community to strengthen the chances of peace in the world and to give our Organization its proper place and role. The re-election of the Secretary- General is proof, if any were needed, of the complete confidence the international community places in him. I beg him to accept our most sincere congratulations.
4.	The delegation of Senegal is participating in the present session of the General Assembly in the determination to contribute to the solution of the problems on our agenda so that the United Nations may rise to the challenge of the hopes the peoples have legitimately placed in it.
1.	It is, indeed, the duty of the United Nations to be an Organization in which the States of the entire world have an opportunity to be heard and to affirm their rights and their interests in complete freedom and security. This is particularly important for small nations, whose aim is to preserve their national independence while contributing to large-scale international co-operation.
2.	It is therefore a pleasure for my delegation to congratulate the Republic of Djibouti on its admission to this world Organization. We wish that brother country much success, and we are fully prepared to co-operate with it to our mutual benefit in accordance with the principle of respect for the independence, sovereignty and territorial integrity of each.
3.	Senegal also associates itself with those States which have expressed their pleasure at seeing the Socialist Republic of Viet Nam finally admitted to our Organization. We have always striven to that end, spurred on by our faith in the principle of universality of the United Nations and the need to take action so that the Organization may represent all peoples and all the countries of the world, whatever their economic systems.
4.	With your permission, I shall now address myself to the main subjects on the agenda of this session which have been given particular attention by the Government of the Republic of Senegal. These items relate to decolonization, the maintenance of international peace and security, international economic co-operation and respect for human rights.
5.	As regards decolonization, Senegal's position has always been consistent. Indeed, long before the attainment of independence by many States in the 1960s, Senegalese leaders were among the first to affirm the right of peoples to self-determination, and our country participated in the drafting of resolution 1514 (XV) of 14 December 1960.
6.	Senegal regarded the victories won by the peoples of Guinea-Bissau, Mozambique, Angola, Sao Tome, and Principe, Seychelles and Djibouti as its own. These victories have contributed much to strengthening-the cause of the freedom and independence of Africa and have profoundly shaken the last bastions of colonialism and racism still persisting on our continent. True, we cannot conceal how difficult is what has still to be done in that respect on our continent. But we are convinced that the demands of peoples for changed conditions of life and for a way out of oppression and poverty are stronger than any violence which reactionary minorities can use and that, while liberation struggles may be held back temporarily by barbaric force, there can be no doubt as to their final victory. In these circumstances, in order to prevent useless bloodshed the Organization must exercise all its influence to assist the peoples in their efforts to achieve independence, social justice and human dignity.
7.	Thus, as regards the question of Mayotte, Senegal and all the members of the Organization of African Unity [OAU] have denounced and continue to denounce the presence of France there. The United Nations should be able to help bring about a speedy solution of this problem before the situation deteriorates completely, with unforeseeable consequences.
8.	As regards the situation in southern Africa, the picture there is a particularly sad one. Not only has our Organization not been able to act promptly to put an end to a situation which threatens international peace and security, but what is more, some of its most powerful Members refuse to assess the element of the tragedy objectively. Need I recall that the United Nations, which was established above all to safeguard international peace and security, is morally bound to take every appropriate measure to put an end to that dangerous situation? In the meantime, an explosion draws near, the struggle becomes more intense and the risk of useless violence and economic disintegration increases.
9.	At any rate, regarding the decolonization of southern Africa, no one can accuse independent Africa of not having warned the international community of the aggravation of the crisis in that part of the world. The President of the Republic of Senegal, Mr. Leopold Sedar Senghor, in his opening address on 5 January 1976 at the Dakar International Conference on Namibia and Human Rights, declared, inter alia:
"The time has come for the international community to assume its responsibilities. Is it possible that one of its Members can, in its daily conduct, run counter to its purposes and principles without, by so doing, itself bringing into question its ties with the Organization? The provisions of chapter VII of the Charter were drafted for the very purpose of preventing the conduct of any State from disturbing international public order. In the near future clear answers must be given to these questions."
These questions apply to all the parties still under domination in southern Africa.
10.	In Zimbabwe, where Ian Smith claims that his regime serves democracy as defined theoretically by the white man, the actions of the racist minority are in reality the opposite of democracy, because they, the majority, the most elementary human rights, which are the very foundations of democracy.
11.	Thus, because of its resolute support for the principle of total decolonization and because of the blindness of the illegal regime of Ian Smith, Senegal firmly supports the freedom fighters who constitute the nucleus of all those who are fighting in Zimbabwe. My country thus proclaims the legitimacy of the struggle of the Zimbabweans with every means at their disposal to secure the enjoyment of their rights through respect for majority rule. Yet we remain open to any initiative which could lead to a negotiated settlement of the problem. In particular, we welcome the latest decisions taken by the Security Council within the framework of the Anglo-American plan and we hope that the United Nations will take an active part in the matter so as to bring majority-rule in 1978.
12.	With regard to Namibia, Senegal has always forcefully denounced the South African Government for its persistent refusal to put an end to its illegal occupation of the Territory in accordance with the repeated requests of the Security Council and the General Assembly. My country condemns in the strongest possible terms the efforts made by the South African regime to consolidate its illegal presence by creating an atmosphere of terror and intimidation in the Territory of Namibia and by using tactics based on the inhuman system of apartheid and bantustanization, which is intended to destroy the national unity and territorial integrity of Namibia.
13.	We are in favour of any measure taken by any country to find a happy and peaceful solution to this problem and in this context we take note of the initiative made by the five Western countries. But, for the action undertaken by the latter to win our complete support, it must in no way undermine the South West Africa People's Organization.
14.	Senegal unreservedly supports the position of SWAPO, which is the genuine representative of the Namibian people and which is totally opposed to any political settlement that does not meet the following prerequisites which were reaffirmed at the Assembly of Heads of State and Government of the OAU, held in Libreville in July: the withdrawal of South African military and paramilitary forces from Namibia; the unconditional release of all political prisoners and the return to Namibia of all Namibian exiles; the endorsement of the United Nations Council for Namibia as an interim authority to be appointed for the Territory before its accession to complete independence; and the accession of the Territory to independence within its present boundaries, which include Walvis Bay.
15.	May I take this opportunity to welcome the positive results of the International Conference in Support of the Peoples of Namibia and Zimbabwe, which was held at Maputo, Mozambique, from 16 to 21 May, and the United Nations Council for Namibia. Senegal was present at the Maputo Conference and fully supports the proposal to establish a University of Namibia and the convening by the General Assembly of a special session on Namibia. The Maputo Conference undoubtedly constituted a new stage towards the attainment of independence for those two Territories. It is to be hoped that this Assembly will take up the challenge.
16.	With regard to South Africa itself, the massacres at Soweto and its aftermath, which left hundreds of dead and thousands wounded or imprisoned, served to demonstrate that white supremacy does not hesitate to use the most brutal violence, because apartheid is, by its very nature, a system which cannot be maintained other than by force. In the circumstances one might doubt whether there are means other than violence to bring about significant change.
17.	Certainly Senegal continues to support all the resolutions of the OAU, of the non-aligned group and of the United Nations on the question of South Africa. In particular, we welcomed during the thirty-first session of the General Assembly the measures decided upon by the international community, which can be described as a genuine anti-apartheid code. But the problem is not only to adopt resolutions; it is essential to ensure their implementation.
18.	I have discussed Africa at length because it is the continent which I know best. But I am not unaware that our region is not the only one where armed conflicts take place. The situation in the Middle East and in Palestine is one of the most serious problems confronting our world. For many years this question has regularly been included in the agenda of our Assembly, which has considered it in an effort to find a solution, or at least to lessen its gravity. As I had an opportunity to emphasize from this rostrum during the previous session of the General Assembly:
"The most important result reached by the United Nations in this connexion may well be the decision taken by the international community to recognize the Palestine Liberation Organization as the only authentic representative of the Palestinian people and to grant it observer status... It has become clear to one and all that the solution to the problems of the Middle East does not lie solely in separating the armed forces confronting each other nor in the partial or total withdrawal from the occupied territories, but rather in the settlement of the fundamental problem"
19.	Along this line of thinking Senegal fully endorsed the resolution adopted by the General Assembly at its thirty- first session approving the recommendations of the Committee on the Exercise of the Inalienable Rights of the Palestinian People. My country considered the recommendations of the Committee as a basis for the solution of the question of Palestine.
20.	My country has always defended, and will continue so to do, the principle of the recovery of the inalienable rights of the Palestinians to self-determination and to the establishment of an independent Palestinian State. The constancy of our policy regarding the Middle East and the Palestine question was recently emphasized again by the President of the Republic of Senegal, Mr. Leopold Sedar Senghor, when he received Mr. Yasser Arafat at Dakar on 6 June last and said:
"Senegal supports the just cause of the Arabs in general and of the Palestinians in particular. In essence, that is because we are attached to respect for the territorial integrity of States and the dignity of nations we denounce any policy which is based on the oppression of peoples and usurpation of their national rights. That is why Senegal in the United Nations, in the Organization of
African Unity at meetings of the non-aligned countries, and today in the Socialist International, defends the concept of the recovery by the Arabs of their occupied territories, as well as the recognition of the rights of the Palestinians, including in particular the establishment of a Palestinian Arab State on the soil of Palestine. It is obvious that there can be no final peace in the Middle East unless both conditions are met. The ardent desire of Senegal is to have this era of stability come about soon. This justifies all efforts I am making to arrive at this objective in the interest of the parties to the conflict and, in particular, in the interests of our Arab brothers to which we black Africans are linked by so many ties."
21.	Today, while there still are a number of clouds, we continue to hope that wisdom will prevail and will lead the Israelis to respect United Nations resolutions.
22.	As far as Cyprus is concerned, my delegation reaffirms its support for respect for the territorial integrity and non-alignment of that State, and for a resumption of the intercommunal negotiations leading to an egalitarian and harmonious coexistence within it.
23.	The peoples of the third world have chalked up many victories won at great cost against colonialism and imperialism.
24.	Nevertheless, we still are confronted not only with the heinous practices of apartheid and racism as in Africa, but also with new threats to recent independence and territorial integrity, all of which jeopardizes our right to live in freedom and dignity. That means that peace and security are not fully guaranteed to all peoples.
25.	At its thirty-first session the United Nations General Assembly adopted a resolution reaffirming the inalienable sovereign right of every State to determine freely its political, social and economic system and its relations with other States. At the same time, it denounced any form of interference, and condemned all forms of overt subtle and highly sophisticated techniques of coercion, subversion and defamation aimed at disrupting the political, social or economic order of other States or destabilizing their Governments. But, in fact, peaceful coexistence does not yet extend to all parts of the world.
26.	In this connexion, I would say that detente has generally been presented to the world as a constructive step towards promoting international security by a reduction of tensions. That work has already been begun in Europe as a result of the agreements reached at the Conference on Security and Co-operation in Europe, held at Helsinki, but Senegal considers that European security is inseparable from that of the rest of the world, and that genuine peace can never prevail as long as detente is limited to Europe. We will, in fact, always wonder whether this is not a case of mutual accommodation among the great Powers to maintain the status quo of insecurity and instability elsewhere, since their immediate vicinity would be spared, while the theatre of their activities and conflicts would be displaced to other areas, threatening the security and peaceful development of the nations of those regions. A universal reduction of tensions, based on the active participation of all nations, is the best guarantee of international peace and security.
27.	General and complete disarmament is one of the objectives proclaimed by the United Nations for almost three decades, but despite the many initiatives taken by the Organization in this field, the world has witnessed an unrestrained race for supremacy in destructive power.
28.	For its part, Senegal attaches particular importance to measures designed to lessen the danger of nuclear war. This means that the nuclear Powers must put an end to all nuclear weapons testing and continue, in accordance with the provisions of the Treaty on the Non-Proliferation of Nuclear Weapons to negotiate effective measures of nuclear disarmament. This also means that all States of the world must seriously assess the risks of a proliferation of nuclear weapons and shoulder the resulting obligations. And, when nuclear equipment and technology is transferred from one country to another, there must be ways of guaranteeing absolutely that all nuclear energy- produced in the recipient country will be used exclusively for peaceful purposes.
29.	Today, more than $US 300 billion are spent annually for military purposes, while the total for assistance to development given by the rich countries to the poor represents in all only one fifteenth of that sum. These figures already indicate the gigantic and tragic waste of material and human resources in the world, a source of injustice within nations. Obviously, all these expenditures bring us no closer to the desired aim of increased collective security, whereas they could constitute a vast reservoir of resources for the attainment of a new international economic order.
30.	It is easy to grasp that there is a link between disarmament and world development; consequently the role of the United Nations in the field of disarmament must be bolstered.
31.	In that connexion, Senegal welcomes the idea of a special session of the General Assembly devoted to disarmament questions. Such a session would allow all States Members to contribute to the strategy for a genuine disarmament, and would mark the beginning of a new and fruitful era for the survival of mankind.
32.	Indeed, it is important to note the fact that resort to force in international relations is linked to the fundamental inequalities which characterize the modern world; it reflects a situation in which the weakest nations are subject to domination and interference on the part of other States.
33.	Accordingly, any instrument designed to promote the non-recourse to force in international relations cannot be dissociated from the task of establishing justice and order in the relations among States. Hence any treaty must include not only provisions prohibiting the recourse to force, but also measures enabling States to prevent the causes of such recourse, as well as procedures for the settlement of disputes, freely accepted by all States.
34.	Of course, such a treaty could in no way affect the right of peoples struggling for their independence to use all means at their disposal, including armed force, pursuant to Article 51 of the Charter and article 6 of the Definition of Aggression.

35.	Technical and economic international co-operation is the essential complement to military security in building a world of peace. In this respect, in recent years the United Nations has been the main forum for discussions on international economic and social solidarity. The Organization has, in fact, taken up a historic challenge by clearly defining the principles which must guide our quest for a more just new international economic order. The priority given to the needs of the poor countries among the concerns of the United Nations allows us to view with optimism the future role of the world Organization.
36.	Be that as it may, it is essentially because of the discussions held within the United Nations that it is now apparent to all, even to the rich countries, that the economic, social and cultural under-development of two thirds of mankind and its aggravation during the last decade, are no accident of history but largely the result of a system of international relations based on domination and exploitation of the weak. Although the recent accession to political independence of countries formerly subject to foreign tutelage has contributed to the retreat of the most visible forms of colonialism, the fact remains that the economically dependent situation of the third world has to a varying extent persisted; in some cases it has even been accentuated in recent years, in proportion to the growing inequalities in income, and hence in well-being, which is characteristic of the present-day world.
37.	An analysis of production and trade conditions among developed and developing countries shows the persistence of the relationship of unequal forces which underlies international relations; it explains the obstinate refusal which for long was the response to the requests of the third world for the organization of the international market in major commodities, the principal resource of the poor countries. This also explains the singular paradox of these raw materials; the recent situation has proved how essential they are to the prosperity of the rich nations, yet they are still undervalued in relation to the capital goods and raw materials which we import from the industrial countries. To take the example of Senegal, even though it is not among the poorest countries; from 1973 to 1975, the average price of our exports rose 57 per cent, while that of our imports rose by 196 per cent. Thus in two years there has been a deterioration of 139 per cent in our terms of trade. Since then, the price of our exports has stagnated or declined, while the average price of imports continues to rise.
38.	It is against that backdrop that Senegal, together with the members of the non-aligned group and the entire third world, calls for a larger contribution on the part of the developed countries to the efforts of the developing countries. This appeal is within the framework of cooperation between developed and third-world countries aimed at setting up a genuine association between them, without delay, for the sake of balanced progress.
39.	Regrettably, this has not yet materialized. Indeed, only a few weeks ago, after the very mediocre results of the Conference on International Economic Co-operation, the so-called North-South dialogue, at Paris, the Organization for- Economic Co-operation and Development published figures which show that the efforts of the rich countries to help the developing countries continue to decline. Government assistance from the former to the latter declined from 0.36 per cent of their gross national product to 0.33 per cent, while the commitment-of the industrialized countries, which is renewed from year to year, is 0.7 per cent of the gross national product. The more time goes by, the farther we seem to be from that goal, despite the generous declarations of the rich countries.
40.	Among the group of rich countries, the Scandinavian countries are the lone exception, and it is only fair to give due credit to their contribution to the development of the third-world countries.
41.	The rich countries must realize that what is called aid-whether bilateral or multilateral—is not, nor can it be, a permanent solution to the economic problems of the world. The realities of our time require genuine cooperation among rich and poor countries, because it is perfectly obvious that as the number of nations that are consolidating their sovereignty over their national resources is always increasing, interdependence in every sphere of international life is becoming a fact which one must take into account. No country, no group of countries—whatever military or economic power it may have—can completely resolve its problems unilaterally and independently of the rest of the international community. It is therefore urgent for the developed countries to take decisive measures to establish a new international economic order in order to lessen the danger of a confrontation which could threaten the very life of mankind.
42.	At any rate, the United Nations must continue to make sustained efforts to promote a process of real economic and social progress everywhere, in a spirit of international solidarity, so as to arrive at its final objective, namely, peace, justice and social development for all.
43.	-	The quest for peace and justice also implies, first and foremost, respect for human dignity. Through the Universal Declaration of Human Rights, the international community assumed the responsibility of making known and defending human rights and of accepting that as a permanent obligation. In the course of the thirty-first session of the General Assembly, as I pointed out:
"Unfortunately, a climate of civil and civic violence flouting elementary human rights and condoned more and more by the conscience of men and peoples has arisen almost everywhere since the end of the Second World War. Our Organization, however, has failed to react to such violations, preferring rather to imitate most of the Governments which remain silent, either because they wish to spare the feelings of friendly countries or for ideological, political or other reasons under the pretext of not interfering in the internal affairs of other States.
"The condemnation of such acts of violence is by no means unjustified interference because the respect of human rights is essentials to the establishment of friendly relations and relations of co-operation among States. But our Organization has as one of its tasks, as proclaimed in Article 1 of the Charter, the achievement of international co-operation in promoting and encouraging respect for human rights and for fundamental freedoms for all without' distinction as to race, sex, language or religion."

44.	But today, and perhaps more so than in the past, the attitude that seems always to predominate in a number of countries is scorn for the most elementary rights of the individual. Certainly human rights are a delicate subject, because they are of vital importance, and complex, because of their economic, social and political aspects, but we believe that our Organization should as early as possible discuss that problem publicly and openly in the interest of all people, including the leaders themselves, who too often seem to forget that power makes mad and that, in any case, absolute power leads to absolute madness. The events which have taken place in many countries, including the African countries, have shown that it is above all political systems which, by excluding any real possibility of opposition, limit the right of a portion of the population and create barriers to the free expression of equally free thought.
45.	Certainly we are not going to preach anarchy. The construction of a nation, particularly when it emerges from colonial domination, requires some discipline from its citizens and imposes certain duties with respect to the national community. But too often this has been used as a pretext to deprive people of the most elementary freedoms and even to endanger their lives. My country cannot agree with such behaviour and will always refuse to be associated with the silence of complicity which seems to be fashionable today. But in the defence of human rights as well as in other matters, Senegal relies on the wisdom of our Organization.
46.	It is this confidence that we place in the United Nations which leads us at this thirty-second session to reaffirm in all sincerity our commitment and devotion to seeking a permanent solution to the burning issues of our time, so that relations among nations may be based on genuine peaceful coexistence. Conciliation and not conflict, co-operation and not confrontation, must become the rule in these relations. It is only in this manner that our ultimate purpose, which is the establishment of a total and permanent peace with prosperity and justice throughout the world will be attained. To that end a reform of the functioning of our Organization is urgently needed.
47.	In the unceasing change which is the fundamental law of our world—and this "world has never changed as rapidly as it is doing at present—peoples and institutions must adjust to new circumstances and the United Nations is no exception.
48.	The revision, or rather the adaptation, of the Charter to the present international situation, is particularly necessary at a time when many Members consider that the right of the veto is too often used against the rights of the weakest, in violation of the principles stated in the Charter. Thus, the Fifth Conference of Heads of State or Government of Non-Aligned Countries, which met at Colombo in 1976, considered that the hegemony of the great Powers in the Security Council and their use of the veto have lessened the prestige of the United Nations and the importance of its resolutions. Accordingly, that Conference invited States Members of the Organization to review the Charter, particularly with respect to the right of veto.
49.	My delegation renews its support and confidence in the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization, and encourages it actively to continue its work so that it may speedily conclude the task entrusted to it.
50.	And yet, because of the role that it has played and still plays, our Organization, such as it is, remains the support and the hope of small nations and of the less developed nations, among which most of the third-world countries are to be found. And because of this, my country supports the United Nations and assures it of its co-operation in the accomplishment of its historic mission.
 

